Case 3:15-md-02670-JLS-MDD Document 2549 Filed 04/09/21 PageID.230431 Page 1 of 2



    1
    2
    3
    4
    5
    6
    7
    8                          UNITED STATES DISTRICT COURT
    9                      SOUTHERN DISTRICT OF CALIFORNIA
   10
         IN RE PACKAGED SEAFOOD                    MDL Case No. 15-md-2670-JLS-MDD
   11    PRODUCTS ANTITRUST
   12    LITIGATION                                ORDER GRANTING MOTION TO
                                                   WITHDRAW APPEARANCE OF
   13    ALL ACTIONS                               COUNSEL
   14
                                                   [ECF No. 2535]
   15
   16
   17         Pursuant to Civil Local Rule 83.3(f)(3), the Motion to Withdraw Appearance
   18   of Counsel (ECF no. 2535) is granted. Appearance of attorney Bethlehem Mebratu
   19   on behalf of Bumble Bee Foods, LLC is withdrawn. The Clerk of Court is directed
   20   to update the docket to reflect the withdrawal of Mr. Mebratu and remove his name
   21   from the CM/ECF electronic service list.
   22         IT IS SO ORDERED.
   23
   24   Dated: April 9, 2021

   25
   26
   27
   28
Case 3:15-md-02670-JLS-MDD Document 2549 Filed 04/09/21 PageID.230432 Page 2 of 2



    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
